Citation Nr: 1508508	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to the service connected disability of recurrent malignant bladder tumor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran served on active military duty from September 1960 to June 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  


FINDING OF FACT

The Veteran's erectile dysfunction did not manifest in service and is not causally or etiologically related to service or a service-connected disability.   


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for erectile dysfunction, to include as due to his recurrent malignant bladder tumor.  After careful review of the evidence of record, the Board has determined that service connection on a direct or secondary basis is not warranted.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Even though the Veteran has only claimed, secondary service connection for his erectile dysfunction the Board will review the evidence of record to determine whether he is entitled to direct service connection.  The Veteran was examined in February 2009 and diagnosed with vasculogenic erectile dysfunction.  As such, the first element of service connection has been met.  Thus, the Board will now review the evidence of record to determine if there was an incident or injury in service that can be attributed to his current diagnosis.  A review of the Veteran's service treatment records does not reveal any complaints or diagnosis of erectile dysfunction in service.  A June 1964 Report of Medical Examination completed upon separation clinically evaluates the Veteran as normal.  A review of the Veteran's post service treatment notes state that the Veteran first began complaining of erectile dysfunction in 1991.  This is more than 27 years post discharge from service.  The remaining elements of service connection have not been met. 

There is no evidence of record supporting service connection on a direct basis.  The board will now review the evidence of record to determine whether service connection on a secondary basis is warranted.  The Veteran stated in his claim that he believes that he experiences erectile dysfunction due to his service connected recurrent malignant bladder tumor.  

A review of the record shows that the Veteran was diagnosed with bladder cancer in January 1991.  An April 1999 VA treatment note for his bladder cancer reveals a complaint made by the Veteran stating that he had not been able to ejaculate during an orgasm since 1991 or 1992.  Approximately 10 years later in February 2009, the Veteran undergoes a consultation at the VA ED clinic.  At this time, the Veteran stated that his chief complaint was his inability to achieve or maintain an erection.  He stated that this began one year prior.  He noted that he was still able to achieve an erection but not as well as he was in the past.  At this time, the Veteran was diagnosed with vasculogenic erectile dysfunction secondary to atherosclerosis, secondary to tobacco use.  

In September 2012, the Veteran underwent a VA examination in order to determine the etiology of his erectile dysfunction.  The examiner reviewed the Veteran's records and determined that it was less likely than not that the Veteran's erectile dysfunction is proximately due to or the result of the Veteran's service connected bladder cancer.  The examiner supported his opinion by stating that the Veteran's cancer occurred in 1991 and by 1999, it was felt that he was in remission.  The Veteran's bladder cancer reoccurred in 1996, but that his diagnosis of erectile dysfunction was made in 2009.  Further, the examiner states that there is little medical evidence that supports a relationship between the Veteran's bladder cancer and his erectile dysfunction.  Further, that due the long period of time between the diagnosis of his cancer and his erectile dysfunction there is unlikely to be a relationship.  

In an addendum opinion from November 2012, the examiner stated that even though the Veteran had prior complaints of sexual dysfunction prior to his 2009 diagnosis, it did not change his opinion that the Veteran's erectile dysfunction is unrelated to his cancers or their treatment.  The complaints of sexual problems were first initiated several years after the cancer diagnosis and surgical procedures, and the delayed onset continues to weigh against a relationship between the two cancers or a diagnosis of erectile dysfunction.  

The Veteran submitted a statement to support his claim in October 2012.  He states that he believes his sexual problems began after he was diagnosed with cancer and underwent surgeries and treatment for his cancer.  He also believes that stress related to his non-service connected PTSD is also causing his erectile dysfunction.  

After a careful and sympathetic review of the evidence of record, service connection for erectile dysfunction is on secondary basis is not warranted.  There is no evidence of record suggesting that the Veteran's cancer diagnoses caused his erectile dysfunction.  The Veteran claims that his sexual dysfunction began in 1991, and there is evidence of the Veteran stating this to his doctor in 1999, but he was not diagnosed with erectile dysfunction at this time.  The Veteran also claims that his erectile dysfunction is due to stress.  However, upon the Veteran's initial diagnosis of erectile dysfunction, made in 2009, it was stated by the physician that his erectile dysfunction was secondary to atherosclerosis, secondary to tobacco use.  The physician did not attribute his erectile dysfunction to his service connection bladder cancer, even though the history of bladder cancer was noted in the past medical history section.  The VA examiner in 2012 stated that his erectile dysfunction is not proximately due to his cancer or the treatment for such cancer.  Further, the examiner continued to point out the significant delays in complaints of erectile dysfunction and treatment to be strong indicator of a lack of a relationship between the two disabilities.  The Veteran first complained in 1999 about a problem that he claims began in 1991.  Then the Veteran waited until 2009 to seek treatment for a problem that he claims began in 1991.  

The only evidence of record that links the Veteran's currently diagnosed erectile dysfunction to his service connected cancer or treatment for such cancer is the Veteran's own statements.  While the Board is sympathetic to the Veteran's condition, he is not competent to give an etiological opinion as to the cause of his erectile dysfunction.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In certain cases, competent lay evidence may satisfy any of the required elements."  Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, this is not the case in this matter.  Here the Veteran is attempting to provide an etiological link regarding his erectile dysfunction and his service connected bladder cancer.  This etiological opinion is out of the Veteran's competent purview as a layperson.  While the Veteran may feel as though he is able to make a medical determination because he is living with the disabilities, he is not competent to render such a complicated medical opinion which would require knowledge of cancer residuals, the workings of the genitourinary system, and understanding of other risk factors.  Thus, the Board finds that without evidence linking the Veteran's currently diagnosed erectile dysfunction to service or to one of his service connected disabilities, service connection is denied.  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through a notice letter dated July 2012 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim on a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examination in September 2012, with an addendum opinion in November 2012, for his erectile dysfunction, which was adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated most recently by a November 2012 statement of the case. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for erectile dysfunction is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


